Citation Nr: 0313957	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  92-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico




THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a fracture of the left hip.  

2.  Entitlement to an annual clothing allowance.  




REPRESENTATION

Appellant represented by:	American Red Cross





ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had active service from March 1952 to December 
1953.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1989 decision of the RO.  

The record indicates the veteran canceled his hearing 
scheduled in January 1990 before a Veterans Law Judge.  

The Board remanded the case to the RO for additional 
development of the record in April 1993, September 1997, 
December 1998 and December 2000.

(The issue of entitlement to an annual clothing allowance 
will be addressed in the remand portion of this document.)  


FINDING OF FACT

The veteran's left hip disability is shown as likely as not 
to be due to a fall that happened during a seizure in May 
1986.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
left hip disability is proximately due to or the result of 
the service-connected paroxysmal disorder of the brain, 
manifested by convulsive seizures, grand mal type.  38 C.F.R. 
§ 3.310 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remands.  The record contains sufficient information and 
opinions to decide the claim for service connection for 
residuals of a fracture of the left hip.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

It appears that records of the veteran's treatment at the 
Saint Michael's Medical Center in New Jersey in 1986 are no 
longer available.  The RO made reasonable efforts to obtain 
these records, which are relevant to the veteran's claim.  
Alternatively, the evidence of record includes a copy of a 
physician's bill that denotes the veteran's admission to 
Saint Michael's Medical Center in May 1986 and his hip 
surgery 4 days later.  

The Board finds that all available evidence has been obtained 
with regard to the veteran's claim.  In addition, in light of 
the favorable action taken hereinbelow, no further assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  


II.  Service Connection for Residuals of a Fracture of the 
Left Hip

A.  Factual Background

A careful review of service medical records at the time of 
the veteran's pre-induction examination in December 1951 
shows no defects.  

The records reflect that the veteran had spells of 
unconsciousness both in service and following military 
discharge.  

In a February 1954 rating decision, the RO granted service 
connection for conversion reaction, chronic, moderate, and 
assigned a 10 percent rating under Diagnostic Code 9100-310, 
effective from the day following the date of discharge in 
December 1953.  

A report of VA examination in March 1955 reflects that the 
veteran had 3 or 4 seizures a month.  The veteran reportedly 
had been told that, during a seizure, he would scream, make a 
big noise, fall on the floor, and start moving his feet and 
hands.  

A letter received in November 1955 from the veteran's former 
employer reflects that the veteran had been terminated from 
employment because he did not meet the physical requirements 
of the job.  

The letter reflects that the veteran had been found on the 
bathroom floor of the shipping department.  He was carried to 
the medical department, and regained consciousness after 5 
minutes.  

A letter received in November 1955 from the veteran's wife 
reflects that the veteran suffered seizures at any time of 
the day.  She had recorded 5 seizures in each month of June, 
July, and August, and 4 seizures in September; in October, he 
suffered two seizures a week.  She indicated that the attacks 
were becoming more frequent and more severe.  

In an April 1956 rating decision, the RO assigned an 
increased evaluation for the service-connected epilepsy grand 
mal disability (previously shown as conversion reaction) to 
100 percent, effective in November 1955.  

The VA records dated in May 1959 show a diagnosis of 
paroxysmal disorder of the brain, manifested by convulsive 
seizures, grand mal type.  

The correspondence received in June 1961 from the veteran 
reflects that he had a convulsion on the sidewalk where he 
lived, and a policeman brought him to the hospital.  

A medical statement received in May 1981 from one of the 
veteran's treating physicians reflects that the veteran 
suffered from epileptic seizures and that he should not be in 
the streets alone.  

A statement received in October 1989 from the veteran 
indicates that he had broken his left hip and femur during a 
seizure in May 1986.  

A billing statement received in October 1989 from one of the 
veteran's treating physicians shows that the veteran had been 
admitted to Saint Michael's Medical Center in May 1986 and 
that he underwent hip surgery.  

The VA medical records dated in November 1989 reflect that 
the veteran once again underwent hip surgery, which had 
revised and converted the veteran's left hip hemiarthroplasty 
to an uncemented total hip replacement.

A report of VA examination dated in March 1997 reflects that 
the veteran continued to experience seizures, in spite of 
medications.  

The veteran underwent a VA examination in February 2003.  

The VA examiner reviewed the claims folder and noted that, 
although the veteran underwent hip surgery in 1986, there 
were neither admission papers, a discharge summary, nor any 
medical record from Saint Michael's Medical Center.  

Without such objective medical evidence, the VA examiner was 
unable to state whether the veteran's current left hip 
disability was related etiologically to a fall secondary to a 
convulsion.  




B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
defects of the lower extremities, and the Board presumes the 
veteran to have been in sound condition at the time of entry.  
Parker v. Derwinski, 1 Vet. App. 522 (1991).  

Service connection is in effect at the 100 percent rate for 
paroxysmal disorder of the brain, manifested by convulsive 
seizures, grand mal type.

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that, when aggravation of a non-service-connected disability 
is proximately due to or the result of a service-connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that, under Allen supra, the veteran need not 
show that his hip disability arose during service; he need 
only show that it was caused or aggravated by his service-
connected seizure disorder.  

Here, the Board finds that the evidence, per se, does not 
show that the service-connected seizure disorder aggravated 
any hip disability.  There is, however, an abundance of 
evidence, both lay and medical, that the veteran continued to 
experience seizures post-service and when doing so, he would 
fall.  

Moreover, one of the veteran's treating physicians, in noting 
the veteran's seizure disorder, had indicated that the 
veteran should neither walk the streets alone, not 
unaccompanied by a relative.  

The Board notes that an attempt to obtain records of 
treatment for a seizure disorder from Saint Michael's Medical 
Center in New Jersey proved unsuccessful.  Of note, however, 
the veteran had stated that his daughter had rushed him to 
Saint Michael's Medical Center when the veteran suffered a 
seizure, fell, and fractured his hip in May 1986.  

The billing statement from one of the veteran's treating 
physicians tends to corroborate the veteran's statement-
i.e., noting the veteran's admission at "SMMC" in May 1986, 
and noting a surgical hip procedure occurring just 4 days 
later.  The Board finds this medical statement to be 
probative, implicitly rather than explicitly, for purposes of 
demonstrating likely causation.  

The Board finds no evidence of any hip problem or hip 
disability prior to May 1986.  

The determination of service connection must, in this case, 
be based on the entire record.  The veteran's service-
connected disability is manifested by convulsive seizures, 
grand mal type, which occur at least monthly.  The seizures 
caused the veteran to fall.  Following a seizure, the veteran 
was admitted at Saint Michael's Medical Center and treated 
for a fractured hip in May 1986.  

In light of the evidence of record, the Board finds the 
veteran's statements to be credible.  

Given the nature of the disability and the credible evidence 
post-service of both seizures and falls, the Board finds that 
it is as likely as not that the currently demonstrated hip 
disability is proximately due to a fall during a seizure in 
May 1986.  

However, the medical evidence does not serve to establish 
that the veteran has a current hip disability that is 
aggravated by the service-connected seizure disorder.  

Having considered all the evidence, the Board finds that it 
is in relative equipoise as to whether the veteran's current 
hip disability is proximately due to the service-connected 
seizure disorder.  

By extending the benefit of the doubt to the veteran, his 
claim of service connection for residuals of a fracture of 
the left hip is granted.  38 U.S.C.A. § 5107 (West 2002).  


ORDER

Service connection for a disability manifested by residuals 
of a fracture of the left hip is granted.  


REMAND

In February 1989, the veteran submitted a claim asserting 
that he used a wheelchair and forearm metal crutches for a 
seizure disorder, which tended to wear out his clothing, and 
that he was entitled to an annual clothing allowance.  He 
later also asserted that he wore special shoes that 
frequently wore out.  

A statement received in October 1989 from the veteran 
indicates that he had broken his left hip and femur during a 
seizure in May 1986.  Orthopedic appliances-including a 
wheelchair, crutches, and a walker-were issued.  

VA medical records dated in November 1989 reflect that the 
veteran once again underwent hip surgery, which had revised 
and converted the veteran's left hip hemiarthroplasty to an 
uncemented total hip replacement.  

A report of VA examination dated in June 1994 reflects the VA 
examiner's opinion that the veteran could walk without 
crutches.  

A report of VA examination dated in February 1997 shows that 
the veteran's coordination was slow, with a guarded gait, and 
that he used a crutch and dragged his left lower extremity.  

At the VA examination in February 2003, the veteran reported 
using crutches for short distances and a wheelchair for long 
distances.  Although the veteran came to the examination on a 
wheelchair, the VA examiner noted that the veteran could 
stand up, hold the standing position, and sit on the office 
stretcher without problems.  

Service connection is currently in effect for the following 
disabilities:  Paroxsysmal disorder of the brain, manifested 
by convulsive seizures, grand mal type; residuals of 
hemorrhoidectomy; and, as shown above, residuals of a 
fracture of the left hip.  

Under provisions of 38 C.F.R. § 3.810, in general, a 
certification by the Chief Medical Director or designee is 
required for ultimately granting entitlement to a clothing 
allowance.  

The provisions of the VA Adjudication Procedure Manuel M21-1 
require the RO to prepare a VA Form 21-8679, Eligibility 
Determination for Clothing Allowance, and to forward this 
form to the outpatient clinic of jurisdiction in order to 
obtain an opinion as to whether the appliance worn or used by 
the veteran is one which tends to wear or tear his clothing.  

Accordingly, it is the opinion of the Board that a remand is 
warranted in this case, in order to provide the RO with an 
opportunity to comply with the provisions of the VA 
Adjudication Procedure Manuel M21-1 and 38 C.F.R. § 3.810 
concerning claims for an annual clothing allowance.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should prepare a VA Form 21-
8679, Eligibility Determination for 
Clothing Allowance, and forward the form 
to the appropriate medical authority. The 
RO should request that a determination be 
made as to whether the orthopedic 
appliances worn or used by the veteran 
for his service-connected disabilities 
are ones which tend to wear or tear his 
clothing. The completed VA Form 21-8679 
should then be returned to the RO.  

2.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

3.  The RO should then review the 
veteran's claim for eligibility for an 
annual clothing allowance.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



